Citation Nr: 1610625	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  09-47 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD or arthritis) of the low back to include as secondary to recurrent lumbar strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 2003 to April 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in developing evidence in support of his claim.  And as there has not been substantial compliance with the instructions in the Board's previous remand, a remand to ensure compliance is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In June 2013, the case was remanded to secure for the record: records of treatment for a pre-service sports-related back injury in 2001; records of additional treatment and evaluations in connection with two post-service back injuries the Veteran sustained working as a carrier for the United States Postal Service since January 2005; additional post-service treatment records identified in private treatment records from Dr. JEK (including reports of physical therapy in or around June 2005,  evaluation and treatment of left thoracic spine pain and scoliosis by Dr. DK in November 2008, and records of treatment at the Mercy Pain Clinic in February 2009 for low back and thoracic spine pain); and updated (since February 2009) records of treatment records by Dr. JEK.  It appears that the Veteran had given incomplete authorizations for private treatment records; there is nothing in the record indicating that there was follow-up, i.e., that he was advised that the authorizations were incomplete and asked to provided fully complete ones.  The records sought would at the very least provide clarification of the Veteran's back disability picture post service and are critical evidence that, if available, must be secured and considered.  The Veteran is reminded that a governing regulation (38 C.F.R. § 3.158) provides that if evidence or information (to include authorizations for VA to secure private records) requested in connection with a claim for VA benefits is not received within a year following the request, the claim shall be denied.
 
The June 2013 Board remand also instructed the AOJ to secure a medical opinion to determine the nature and etiology of the Veteran's lower back disability; to specifically address a June 2003 report of thoracic spine x-ray and an October 2003 service record pertaining to a pre-service sports-related injury; to determine if the Veteran's lower back condition clearly and unmistakably existed prior to service and if the condition was not related directly to service whether it was aggravated  by the Veteran's service-connected recurrent lumbar strain.  On August 2013 VA examination, the examiner did not discuss the June 2003 x-ray report, the October 2003 service record, or any additional evidence pertaining to a possible low back disability that pre-existed service.  The examiner also did not provide an adequate rationale regarding whether the Veteran's service-connected low back strain aggravated his DJD indicating only that his mid back strain would have resolved had he not started working as a letter carrier.  Therefore, another examination to secure an adequate opinion is necessary.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for back problems both prior to service and since his discharge from service in April 2004, and to provide the releases necessary for VA to secure complete records of any such private evaluation and/or treatment.  The AOJ should secure for the record complete clinical records from all providers identified.  

The AOJ should specifically secure for the record all records of treatment the Veteran received from Dr. JEK from 2001 to 2003 (as is reported in the record) for a sports-related back injury; all records of physical therapy he received for the back; all records of treatment from Dr. DK in Lewiston; and all treatment records from Dr. SMN in Yarmouth, and from Mercy Pain Center.  He must provide authorizations for records from each private provider.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2. After the above development is completed, the AOJ should arrange the Veteran to be examined by an orthopedic spine surgeon to determine the nature and likely etiology of his low back disability.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responses to:

a. Please identify (by diagnosis) each low back disability entity found, other than lumbar strain.  

b. Regarding each low back disability diagnosed, please opine whether there is evidence in the record that renders it undebatable that such disability pre-existed the Veteran's service?  If so please identify such evidence.

c.  If there is evidence in the records that renders it undebatable that a back disability pre-existed service, please indicated further (regarding each such disability) whether there is evidence in the records that renders it undebatable that such disability was not aggravated by service?  Please identify any such evidence.

d. If a diagnosed disability is shown to not have clearly pre-existed service, is it as least as likely as not (a 50 % or better probability) that it was incurred in service?

e. Regarding any/each diagnosed back disability that is determined to not be related directly to the Veteran's service, is it at least as likely as not (a 50 % or better probability) that such disability was caused or aggravated by the Veteran's service connected lumbar strain?  If a diagnosed back disability (other than lumbar strain) is determined to be unrelated to service and to service connected lumbar strain, please identify the etiology considered more likely. 

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as appropriate. (and reflecting consideration of a June 2003 thoracic spine x-ray report and an October 2003 record that discusses a pre-service injury). 

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

